DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 6,343,798).
	Chen et al. disclose a foldable kick scooter, characterized in that, it comprises a frontally positioned assembly (12), a deck assembly (10), and a folding mechanism (20) connected between the frontally positioned assembly and the deck assembly; and in that the deck assembly comprises a deck support that has a connecting end oriented towards the frontally positioned assembly (Fig. 3); the folding mechanism comprises a button (24/25) and a folding support comprising a steering tube to which the frontally positioned assembly is rotatably connected and two supporting plates (22); the two supporting plates are positioned opposite each other and are both fixed to the steering tube; the connecting end is rotatably connected between the two supporting plates, and its rotary axial direction is perpendicular to a plate surface of the supporting plates; the supporting plates have an arc-shaped end face (Fig. 3) positioned to be oriented towards the deck assembly, on which end face a positioning slot (221) is provided; the button is slidably connected to the connecting end so as to move towards or away from the frontally positioned assembly; there are two positioning pins (two ends of bolt 27) on the 
	As for claim 2, Chen et al. further disclose two positioning slots provided on each of the supporting plates, namely, a first positioning slot, and a second positioning slot, and they are arranged along an arc of the arc-shaped end faces (Fig. 2); when the positioning pins are in the first positioning slots, the frontally positioned assembly and the deck assembly are in an unfolded state in which they are far away from each other; when the positioning pins are in the second positioning slots, the frontally positioned assembly and the deck assembly are in a folded state in which they are near each other.
As for claim 3, Chen et al. further disclose a spring (26) is provided between the button and the connecting end for providing the button with an elastic force towards the frontally positioned assembly.
As for claim 4, Chen et al. further disclose a connecting end which is tube-shaped, and the button comprises a pressing element (25) and a sliding mass (24); the sliding mass is slidably provided in the connecting end, its sliding direction being the axial direction of the connecting end, the two positioning pins being both fixed to the sliding mass; the pressing element is located at an external side of the tube of the connecting end and fixed to the sliding mass via a connecting element; a tube wall of the connecting end is provided with a first bar-shaped slot (best shown in cross-section in Fig. 5), and two second bar-shaped slots (Fig. 3) that are all provided along a sliding direction of the sliding mass; the connecting element is slidably provided through the first bar-shaped slot (Fig. 5); the two positioning pins are slidably provided through the second bar-shaped slots respectively and extend to the external side of the tube of the connecting end.

As for claim 6, Chen et al. further disclose the deck support being generally tube-shaped, and an end of the deck support that is oriented towards the frontally positioned assembly bending upwards to form the connecting end which is inclined (Fig. 3).
Claim(s) 1 – 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (CN 2908327Y).
	Pan discloses a foldable kick scooter, characterized in that, it comprises a frontally positioned assembly (13), a deck assembly (1), and a folding mechanism connected between the frontally positioned assembly and the deck assembly; and in that the deck assembly comprises a deck support that has a connecting end oriented towards the frontally positioned assembly; the folding mechanism comprises a button (3/4) and a folding support comprising a steering tube (13) to which the frontally positioned assembly is rotatably connected and two supporting plates; the two supporting plates (2) are positioned opposite each other and are both fixed to the steering tube; the connecting end is rotatably connected between the two supporting plates, and its rotary axial direction is perpendicular to a plate surface of the supporting plates; the supporting plates have an arc-shaped end face (Fig. 2) positioned to be oriented towards the deck assembly, on which end face a positioning slot (21) is provided; the button is slidably connected to the connecting end so as to move towards or away from the frontally positioned assembly; there are two positioning pins on the button that cooperate in a positioning manner, respectively, with the positioning slots of the two supporting plates; when the button is in a position that is relatively near the frontally positioned assembly, the positioning pins are inside the positioning slots; when the button slides to a position that is relatively far away from the frontally positioned assembly, the positioning pins 
	As for claim 2, Pan further discloses two positioning slots (21) provided on each of the supporting plates, namely, a first positioning slot, and a second positioning slot, and they are arranged along an arc of the arc-shaped end faces (Fig. 2); when the positioning pins are in the first positioning slots, the frontally positioned assembly and the deck assembly are in an unfolded state in which they are far away from each other; when the positioning pins are in the second positioning slots, the frontally positioned assembly and the deck assembly are in a folded state in which they are near each other.
As for claim 3, Pan further discloses a spring (32) is provided between the button and the connecting end for providing the button with an elastic force towards the frontally positioned assembly.
	As for claim 9, Pan further discloses an external cover (22), an arc-shaped boss being provided at an inner side of the external cover, the arc-shaped boss and the arc-shaped end face being positioned opposite each other, and forming, between them, a space for the positioning pins to move (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 6,343,798) in view of Zhou (CN 201506430 U).
Chen et al. meet all the limitations of the claimed invention, but do not disclose a pressing element as claimed. Zhou discloses a pressing element (3) comprising a connecting plate connected in parallel with a sliding mass (31) and a boss (Fig. 2) formed integrally with the connecting plate and .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest a deck extending to the connecting end and comprising a receiving hole for receiving the boss.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Katy M Ebner/Primary Examiner, Art Unit 3618